Citation Nr: 0106604	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claimant is entitled to an apportioned share of 
the veteran's Department of Veterans Affairs (VA) disability 
compensation benefits in excess of $100 per month.  


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 Special Apportionment 
Decision by the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

The claimant was notified of the February 1998 RO decision 
denying her claim for increased apportionment, by official 
letter dated February 20, 1998.  The claimant submitted a 
notice of disagreement with that denial in April 1998. A 
statement of the case was issued on June 26, 1998.  The 
claimant again contacted the RO in October 1999 for status of 
her case.  In February 2000, the RO provided a copy of the 
statement of the case sent to the claimant in June 1998.  The 
claimant submitted a VA Form 9 on February 16, 2000.

The Board notes that although the veteran was apprised that 
the appellant had filed a claim for apportionment of his VA 
compensation benefits and provided with a statement of the 
case, it is not clear that the RO followed all of the 
contested claim requirements as required under 38 U.S.C.A. 
§ 7105A(b) (West 1991); 38 C.F.R. §§ 19.101, 19.102 (2000).

Under controlling laws and regulations, if a decision by the 
RO is not appealed by timely filing a notice of disagreement 
and a substantive appeal, then the claim is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.501(b) (2000).  Although 38 C.F.R. § 20.501(b) provides 
for a shorter time period, than generally recognized, within 
which to file a substantive appeal in a contested claim, the 
appellant was provided information relating to the general 
rule under 38 C.F.R. § 20.302.

A review of the record reflects that there is a question as 
to whether the appellant has filed a timely substantive 
appeal as it does not appear that the VA Form 9 was received 
within 60 days of the initial issuance of the statement of 
the case or within one year of the February 20, 1998 
notification of denial of the claimant's claim.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the claimant has had no opportunity to respond, or 
to submit argument or evidence on the question.  A 
determination of the timeliness of a substantive appeal is 
itself an appealable issue, as to which a claimant is 
entitled to file an NOD and as to which she must then receive 
a statement of the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 19.34; cf. 38 C.F.R. § 20.203 (notice required when 
Board raises issue regarding adequacy of allegations of error 
of fact or law in substantive appeal). Accordingly, the Board 
may not decide the issue at this time, if doing so prior to 
hearing from the claimant would prejudicially deprive her of 
administrative "fair process."  See Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The issue of whether a timely substantive appeal has 
been received is inextricably intertwined with the issue on 
appeal.  Since the Board cannot assure itself that the 
claimant would be unable to provide a basis for finding her 
appeal timely, it must REMAND the claim to the RO for the 
following action:

1.  The RO should consider the question 
of the timeliness of the claimant's 
substantive appeal from the February 
1998 RO Special Apportionment Decision 
denying an increased apportionment.  If 
appropriate, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
sets forth the applicable law and 
regulations and afforded a reasonable 
opportunity to respond thereto.

2.  The RO should comply with the 
contested claim requirements as required 
under 38 U.S.C.A. § 7105A(b) and 38 
C.F.R. §§ 19.101, 19.102, as applicable.  

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



